Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed on 10/07/20 has been received and entered. Application No. 15/624,626 of which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.  
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
Applicant’s response, filed on 10/07/20 with respect to 101 rejections of non-statutory subject matter of claim 19-20 have been fully considered and are persuasive.  The rejections are withdrawn.
This action is made final in view of the new grounds of rejection.
Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 9-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dasgupta et al. (U.S PGPub 2014/0219133; hereinafter “Dasgupta”) in view of Gomadam et al. (U.S. PGPub 2016/0072676; hereinafter “Gomadam”) and further in view of Iskander et al. (U.S. PGPub 2015/0205582; hereinafter “Iskander”).

As per claims 1, 10 and 19, Dasgupta discloses a computer system, a method, and a computer program product comprising:
one or more processors; (See Fig. 2, paras. 20 and 22, wherein a processor is disclosed; as taught by Dasgupta.)
and one or more computer-readable storage media having stored thereon computer-executable instructions that are executable by the one or more processors to cause the computer system to generate property keys associated with nodes of a hierarchical graph that is configured to provide access to sensor data from devices within a physical space, the computer-executable instructions including instructions that are executable to cause the computer system to perform at least the following: (See Fig. 2, paras. 20 and 22, wherein a memory is disclosed; as taught by Dasgupta.)
modify a hierarchical graph that defines a topology of a physical space
  (See Fig. 1, paras. 17-18, wherein nodes/devices in which “certain nodes 110, such as, e.g., routers, sensors, computers, etc., may be in communication with other nodes 110, e.g., based on distance, signal strength, current operational status, location, etc. The illustrative root node, such as a field area router (FAR) of a FAN, may interconnect the local network with a WAN 130, which may house one or more other relevant devices such as management devices or servers…” is disclosed, also See para. 36, wherein physical topology based on geographical areas is disclosed, also See para. 42, wherein dynamic networks in which topology changes are notified; as taught by Dasgupta.)
generating one or more property keys associated with a first node; (See para. 36, wherein key nodes are determined is disclosed, also See Figs. 1 and 3, para. 18, wherein a schematic diagram of nodes/devices is disclosed; as taught by Dasgupta.)
receiving a request associated with determining each property key available to a second node of the plurality of nodes, the second node being a child node of the first (See Fig. 6,  claim 3, paras. 57-58, wherein method of requesting the node to proactively time-stamp data packets is disclosed; as taught by Dasgupta.)
in response to the received request, identifying that each of the one or more generated property keys are available to the second node; (See para. 36, wherein key nodes are determined is disclosed, also See Figs. 1 and 3, para. 18, wherein a schematic diagram of nodes/devices is disclosed, also See Figs. 4G and 5, para. 36, wherein key nodes and node clusters are disclosed, also See paras. 41-43, wherein method of determining  and selecting key nodes is disclosed; as taught by Dasgupta.)
receiving data indicative of generating a new property key associated with the second node; (See para. 36, wherein key nodes are determined is disclosed, also See Figs. 1 and 3, para. 18, wherein a schematic diagram of nodes/devices is disclosed, also See Figs. 4G and 5, para. 36, wherein key nodes and node clusters are disclosed, also See paras. 41-43, wherein method of determining  and selecting key nodes is disclosed; as taught by Dasgupta.)
and based receiving the data indicative of generating the new property key, generating the new property key. (See para. 36, wherein key nodes are determined is disclosed, also See Figs. 1 and 3, para. 18, wherein a schematic diagram of nodes/devices is disclosed, also See Figs. 4G and 5, para. 36, wherein key nodes and node clusters are disclosed, also See paras. 41-43, wherein method of determining  and selecting key nodes is disclosed; as taught by Dasgupta.)
However, Dasgupta fails to disclose the hierarchical graph; and the plurality of nodes within the hierarchical graph.
 (See paras.116- 118, wherein hierarchical graph-based model and nodes and relationships in TOSCA RDF graph model is disclosed, also See Fig. 10, para. 122, wherein a topology and orchestration specification for cloud application model is disclosed; as taught by Gomadam.)
and the plurality of nodes within the hierarchical graph. (See paras. 116-118, wherein hierarchical graph-based model and nodes and relationships in TOSCA RDF graph model is disclosed, also See Fig. 10, para. 122, wherein a topology and orchestration specification for cloud application model is disclosed; as taught by Gomadam.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Gomadam teachings in the Dasgupta system. Skilled artisan would have been motivated to incorporate a method for maintaining and managing infrastructure layouts taught by Gomadam in the Dasgupta system for proactive and selective time-stamping of packet headers based on quality of service experience and node location.  In addition, both of the references (Dasgupta and Gomadam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, network services.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Dasgupta and Gomadam fails to disclose storing the one or more property keys in association with the first node; identifying the one or more property keys stored in association with the first node in order to determine that 
On the other hand, Iskander teaches storing the one or more property keys in association with the first node; (See paras. 25-26, wherein method of transmitting data from nodes through their respective child nodes from parent nodes and property value are disclosed, also See para. 56, wherein storing property in key-value store is disclosed; as taught by Iskander.)
identifying the one or more property keys stored in association with the first node in order to determine that each of the one or more generated property keys are available to the second node by virtue of the second node being a child node of the first node; (See paras. 25-26, wherein method of transmitting data from nodes through their respective child nodes from parent nodes and property value are disclosed, also See para. 56, wherein storing property in key-value store is disclosed; as taught by Iskander.)
and storing the new property key with the second node, wherein the new property key is available to each child node of the second node. (See paras. 25-26 and 69, wherein method of transmitting data from nodes through their respective child nodes from parent nodes and property value are disclosed, also See para. 56, wherein storing property in key-value store is disclosed; as taught by Iskander.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Iskander 

As per claims 2, 11 and 20, the combination of Dasgupta and Iskander fails to disclose wherein the request is received from a user having permissions associated with an administrator.
On the other hand, Gomadam wherein the request is received from a user having permissions associated with an administrator. (See para. 109, wherein granting permissions to selected users is disclosed; as taught by Gomadam.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Gomadam teachings in the combination of Dasgupta and Iskander system. Skilled artisan would have been motivated to incorporate a method for granting permissions to selected users taught by Gomadam in the combination of Dasgupta and Iskander system for proactive and selective time-stamping of packet headers based on quality of service experience 

As per claims 3 and 12, the combination of Dasgupta, Gomadam, and Iskander further discloses wherein identifying that each of the one or more generated property keys are available to the second node further comprises determining that a property value associated with the property key may be received as input. (See paras. 31 and 36, wherein key nodes are determined is disclosed, also See Figs. 1 and 3, para. 18, wherein a schematic diagram of nodes/devices is disclosed, also See Figs. 4G and 5, para. 36, wherein key nodes and node clusters are disclosed, also See paras. 41-43, wherein method of determining  and selecting key nodes is disclosed; as taught by Dasgupta.)

As per claims 4 and 13, the combination of Dasgupta, Gomadam, and Iskander further discloses wherein at least one set of property values associated with one of the one or more property keys are strongly typed. (See paras. 31 and 36, wherein key nodes are determined is disclosed, also See paras. 41-43, wherein list of important nodes  and method of determining  and selecting key nodes are disclosed; as taught by Dasgupta.)

claims 5 and 14, the combination of Dasgupta, Gomadam, and Iskander further discloses wherein the computer-executable instructions further include instructions that are executable to cause the computer system to receive a property value associated with both the second node and one of the one or more property keys. (See para. 36, wherein key nodes are determined is disclosed, also See Figs. 1 and 3, para. 18, wherein a schematic diagram of nodes/devices is disclosed, also See Figs. 4G and 5, para. 36, wherein key nodes and node clusters are disclosed, also See paras. 41-43, wherein method of determining  and selecting key nodes is disclosed, also See paras. 47-49, wherein node values are disclosed; as taught by Dasgupta.)

As per claims 6 and 15, the combination of Dasgupta and Iskander fails to disclose wherein the computer-executable instructions further include instructions that are executable to cause the computer system to store within each given node in the hierarchical graph, a full path of the given node within the hierarchical graph. 
On the other hand, Gomadam teaches wherein the computer-executable instructions further include instructions that are executable to cause the computer system to store within each given node in the hierarchical graph, a full path of the given node within the hierarchical graph. (See para. 73, wherein storing relationships as properties is disclosed, also See paras.116- 118, wherein hierarchical graph-based model and nodes and relationships in TOSCA RDF graph model is disclosed, also See Fig. 10, para. 122, wherein a topology and orchestration specification for cloud application model is disclosed; as taught by Gomadam.)


As per claims 7 and 16, the combination of Dasgupta and Iskander fails to disclose wherein the computer-executable instructions further include instructions that are executable to cause the computer system to use the stored full path of within a given node to perform a query that identifies at least one of (i) one or more parent nodes associated with the given node, or (ii) one or more child nodes associated with the given node.
On the other hand, Gomadam teaches wherein the computer-executable instructions further include instructions that are executable to cause the computer system to use the stored full path of within a given node to perform a query that identifies at least one of (i) one or more parent nodes associated with the given node, or (ii) one or more child nodes associated with the given node. (See paras. 117-118, wherein query library that contain queries to enforce dependencies, preferences, and policies and method of identifying nodes and relationships by writing queries are disclosed; as taught by Gomadam.)
See claims 1 and 10 for motivation above.

As per claims 9 and 18, the combination of Dasgupta, Gomadam, and Iskander further discloses wherein the computer-executable instructions further include instructions that are executable to cause the computer system to, in response to receiving a request to determine availability of each property key associated with a particular node, utilize the stored full path of the particular node to determine each  (See para. 36, wherein key nodes are determined is disclosed, also See Figs. 1 and 3, para. 18, wherein a schematic diagram of nodes/devices is disclosed, also See Figs. 4G and 5, para. 36, wherein key nodes and node clusters are disclosed, also See paras. 41-43, wherein method of determining  and selecting key nodes is disclosed; as taught by Dasgupta.)

As per claim 17, the rejection of claim 16 is hereby incorporated by reference, the combination of Dasgupta and Iskander fails to disclose wherein one or more of the plurality of nodes comprises a user node that represents a user associated with an area or a device within the physical space.
On the other hand, Gomadam teaches wherein one or more of the plurality of nodes comprises a user node that represents a user associated with an area or a device within the physical space. (See paras. 92-93, wherein physical locations are disclosed, also See Fig. 32, paras. 48 and 97-98, wherein sensors and sensor data are disclosed, also See Figs. 11-12, paras. 176, 193, wherein interface for policy compliance comparison and various options for selections  and locations are disclosed, also See Fig. 22, para. 215, wherein data mediation, such as, owner user connected to car is disclosed; as taught by Gomadam.)
See claim 10 for motivation above.

Claim 8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Dasgupta et al. (U.S PGPub 2014/0219133; hereinafter “Dasgupta”) in view of 

As per claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of Dasgupta, Gomadam, and Iskander fails to disclose wherein the query is an O(1) operation.
On the other hand, Aronoff teaches wherein the query is an O(1) operation. (See paras. 79 and 80, wherein O(1) operation is disclosed; as taught by Aronoff.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Aronoff teachings in the combination of Dasgupta, Gomadam, and Iskander system. Skilled artisan would have been motivated to incorporate a method in database cluster employing replication utilizing O(1) operation taught by Aronoff in the combination of Dasgupta, Gomadam, and Iskander system for proactive and selective time-stamping of packet headers based on quality of service experience and node location.  In addition, both of the references (Dasgupta and Gomadam, Iskander and Aronoff) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, network services.  This close relation between both of the references highly suggests an expectation of success.



Conclusion
, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153